
	
		I
		112th CONGRESS
		1st Session
		H. R. 2392
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Peterson
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To authorize the Secretary of Agriculture to enter into
		  building leasing agreements.
	
	
		1.Authority of Secretary of
			 Agriculture to enter into lease agreementsSection 585 of title 40, United States Code,
			 is amended by adding at the end the following new subsection:
			
				(d)Special leasing
				authority for Secretary of AgricultureThe authority provided to the Administrator
				under subsection (a)(1) with respect to entering into lease agreements shall
				also apply to the Secretary of Agriculture for purposes of entering into lease
				agreements for the Department of Agriculture or any agency, administration, or
				service thereof.
				.
		
